Citation Nr: 1112780	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active service from April 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which granted an increase from a 30 percent disability evaluation for service-connected PTSD to 50 percent, effective February 21, 2008 (date of receipt of the claim for an increased rating).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, a January 2008 rating decision denied service-connection for hepatitis C and for liver scarring.  The Veteran was notified of that decision by RO letter dated February 12, 2008.  To this denial, he filed a Notice of Disagreement (NOD) in February 2008. 

Following the June 2008 rating decision which is appealed in this case, a Statement of the Case (SOC) was issued in August 2008 addressing the claims of service-connection for hepatitis C and liver scarring. 

Following the February 2009 SOC addressing the appeal of the issue of a rating in excess of 50 percent for service-connected PTSD (the Veteran's only service-connected disorder), VA Form 9, Appeal to the Board, was received in April 2009.  In that VA Form 9 the Veteran check the block indicating that he wanted "to appeal all of the issues listed" on the SOC.  He did not specifically cite which SOC (the August 2008 SOC or the February 2009 SOC).  In that same VA Form 9 he requested a hearing before a Veterans Law Judge (VLJ) of the Board at the local RO (commonly called a travel Board hearing).  Also, he stated that his hepatitis C, which had been diagnosed in early 2007, was aggravating his service-connected PTSD. 

The VA Form 9 of April 2009 was not received within one year of the February 2008 notification of the denial of service-connection for hepatitis C or within 60 days of the issuance of the August 2008 SOC addressing that matter.  Accordingly, that matter is not before the Board at this time. 

Subsequently, a travel Board hearing was scheduled in January 2011 in New York, New York, but before it could be conducted correspondence was received from the Veteran's service representative, with an attached E-mail from the Veteran, stating that his attending a travel Board hearing in New York, New York, created a hardship due to the distance required to travel.  A videoconference was requested at the Albany, New York, RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Albany, New York, RO before a Veterans Law Judge, Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

